Citation Nr: 1627535	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated 10 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

During the July 2015 Board hearing, the Veteran testified that he had no right ankle disability before entering service; that he was in an automobile accident during service and sustained bilateral ankle fractures and was hospitalized for at least three months; that he now uses assistive devices such as a cane and walker to take the weight off the disabled right ankle; that VA taught him how to walk with a cane; that X-ray images of both ankles were taken during and after service; that he uses ice, heat, muscle rubs, massage and elevation while sleeping to treat right ankle pain; and that he has also had medical treatment such as cortisone shots and oxycodone.  The Veteran also testified that he believed his doctors had told him that the right ankle problems were related to service or had been made worse by the service-connected left ankle problems.

The Veteran was provided a VA examination in June 2012, which showed that the nonservice-connected right ankle and service connected left ankle received identical medical findings.  The VA examiner noted no use of assistive walking devices.  The examiner's opinion did not address the theory of service connection for the right ankle disability as secondary to the service-connected left ankle fracture.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  Consideration of all theories of entitlement raised by the claimant or the evidence of record is required as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Thus, to fairly decide the merits of the Veteran's claim for service connection for a right ankle disability, the Board finds that a remand is warranted to provide the Veteran an additional VA examination.

In addition, the Veteran perfected an appeal of the claim for an increased rating for a lumbar spine disability at the July 2015 hearing.  At that hearing, the Veteran indicated that the disability had worsened since the November 2014 VA examination and now included radiculopathy.  Therefore, the Board finds that further examination is needed.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of any right ankle disability.  The examiner must review the claims file and should note that review in the report.  The examiner must specifically comment on (1) a March 3, 1966, service medical record showing a chief complaint of ankles hurting, reporting an x-ray of bilateral ankles identifying a fracture through the lateral portion of the right os calcis, indicating on physical examination some swelling of the right ankle was noted, showing hospital course notes, including intermittent complaints about the ankles though no deformity was noted, and showing a diagnosis of fracture os calcis, left, without artery or nerve involvement; and (2) an entrance medical record and the February 1967 separation examination where the Veteran has originally checked "yes" to Item 34, and handwritten "Automobile accident 26 Dec 65 shoulder, back and ankle injuries, treated at Ft. Gordon Army Hospital" and then crossed out those responses.  The examiner must specifically comment on a February 2012 medical record of Dr. Augustines, diagnosing right and left ankle degenerative arthritis and calcaneal spurring; and the Veteran's history of gout in VA medical records, including the January 2014 and May 2009 VA medical records.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the lay statement of the Veteran contained in the February 2012 Appeal to the Board of Veteran's Appeals on VA Form 9, and the Veteran's hearing testimony in July 2015.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any current right ankle disability had its onset in or was caused by active service or by any incident during service, to include a December 1965 automobile accident where the veteran sustained injuries to both ankles and was hospitalized for at least 67 days during service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any current right ankle disability was caused by a service-connected left ankle disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any current right ankle disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left ankle disability?

3.  Schedule the Veteran for a VA spine examination of the service-connected lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all thoracolumbar spine symptoms and should provide ranges of thoracolumbar spine motion.  The examiner should state whether there is additional loss of range of motion due to pain, weakened motion, fatigability, incoordination, or on flare up.  The examiner should specifically state whether or not any neurological symptomatology is found due to the service-connected lumbar spine disability.  If so, the examiner should state what nerves are involved and the severity of any neurologic symptomatology.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

